Citation Nr: 1402523	
Decision Date: 01/17/14    Archive Date: 01/31/14

DOCKET NO.  10-15 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The Veteran had active service from September 1967 to March 1972.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Custody of this case was later transferred to the VA RO in Oakland, California.  

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the Veteran's appeal, a review of which does not reveal any additional documents pertinent to the present appeal with the exception of the transcript of a March 2013 videoconference with the undersigned Veterans Law Judge (VLJ).  

Historically, the Veteran was notified in February 1999 of a December 1998 rating decision denying service connection for degenerative joint disease (DJD) of the lumbar spine.  After his June 1999 notice of disagreement (NOD), he was issued a statement of the case (SOC) in July 2000 which, inter alia, addressed that matter.  However, the Veteran never perfected an appeal by filing a substantive appeal, VA Form 9 or equivalent.  Moreover, reopening of that claim was most recently denied in October 2002 and while notified thereof in November 2002, he did not initiate an appeal by filing an NOD.  

During this appeal, a VA clinical record dated in February 2010 was received in which a VA physician indicated that the Veteran had a back disorder which was related to military service.  

By RO letter dated June 8, 2010, the Veteran was informed that the VA physician's statement could not be accepted as an application to reopen the claim for service connection for a low back disorder unless the Veteran specifically acknowledged that he was making such an application.  The Veteran's correspondence after this addressed the matter of his ability to attend a hearing in light of his back disability.  He has never explicitly stated whether he was seeking to apply to reopen the claim for service connection for a low back disorder. 

As will be explained, the issue of service connection for alcoholism has not been adjudicated by the RO but it inextricably intertwined with any rating to be assigned for service-connected PTSD.  

Also, inasmuch as the Veteran testified that he is now unemployed the record raises the issue of entitlement to total disability rating based on individual unemployability due to service-connected disability (TDIU).  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At the videoconference it was specifically alleged that the Veteran's past alcohol use was a means of self-medication for PTSD and that impairment from this should be considered, together with impairment from PTSD, in arriving at the appropriate schedular rating.  Page 2 of the transcript of the videoconference.  

At the videoconference the Veteran testified that he began drinking alcohol while in Vietnam to cover up his thought processes as to what was happening, including the pain from his experiences there.  Page 3 of that transcript.  He had realized he was dependent on alcohol in 1998 or 1999, when he had his first serious hospital admission.  However, he no longer drank because he now took medication prescribed by VA to help with his night terrors.  He was not currently employed.  Page 4.  He had been pretty much self-employed for his whole life and did not know if he could work for anyone else because he had a need to be in control.  If he worked for others he would invariably come into conflict with them.  He felt that PTSD reduced his initiative, flexibility and efficiency as to work or finding a new job.  He was on a waiting list for VA treatment at a VA facility in Fresno.  Page 5.  He had also been given medication by VA to help control his mood.  His wife testified that his medication made him unable to concentrate.  Page 6.  He had been married seven times but was currently married and had been for 15 years.  He felt that PTSD had contributed to the failure of his marriages.  Page 7.  The Veteran and his wife testified that he had horrible night terrors.  Page 11.  He did not socialize and had no friends.  Page 12.  The Veteran testified that he was receiving Social Security Administration (SSA) benefit but by virtue of his age, and not due to disability.  Page 13 of the transcript.  (Thus, there would be no SSA records to obtain in this case.)  

The Veteran's wife testified that, except for a period from 1999 to 2001, the Veteran had only been sober for about the past year.  Page 14.  He had been hospitalized multiple times for alcoholism, mostly at VA facilities.  However, once had psychosis and alcohol-induced dementia for which he was in intensive care in Alaska but was transferred to a VA hospital in Fresno, California.  Pages 9 and 14 through 15.  The Veteran's wife (a former VA employee) was given 60 days to obtain the records from a private facility in Alaska.  Page 15.  However, it was also noted by the VLJ that if the Veteran's records of VA hospitalizations for alcoholism were not on file, they would be obtained.  Pages 15 and 16.  All of the Veteran's hospitalizations following the episode in Alaska were with VA.  Page 17.  He was now treated by a VA psychologist and psychiatrist on an individual basis every three months.  Page 17.  He also had flashbacks.  Page 18.  He had last undergone hospitalization in Fresno in April 2012.  Pages 20 and 21.  

The VLJ indicated that specific adjudication of potential entitlement to service connection for alcoholism as well as for a sleep disorder (also due to PTSD) was required adjudication prior to arriving at the appropriate rating for psychiatric disability in this case.  Pages 22 and 23.  Also, potential entitlement to a TDIU rating required adjudication.  Page 23.  

In view of the foregoing, the Board is of the opinion that an up-to-date VA psychiatric rating examination would be helpful in adjudicating the claim.  The fulfillment of the statutory duty to assist includes providing conducting a thorough and contemporaneous medical examination.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Additionally, all additional VA treatment records since March 2010 should be obtained.  

In light of the testimony, the Veteran and his representative should be contacted to obtain information as to the places and inclusive dates of all past VA hospitalizations for either alcoholism or PTSD or both.  Then, such records should be associated with the claim files.  

Also, the Veteran and his representative should be contacted to obtain information as to the places and inclusive dates of all past private hospitalizations for either alcoholism or PTSD or both.  This should specifically include the private hospitalization in Alaska to which the Veteran and his wife testified.  They should be requested to execute and return any needed authorizations or releases to obtain such records.  Upon doing so, such records should be associated with the claim files.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran with an opportunity to identify any additional relevant medical treatment records, from either private or VA facilities, which pertain to his increased rating claim for a psychiatric disability that have not yet been associated with the claims file. 

The Veteran and his representative should be contacted to obtain information as to the places and inclusive dates of all past VA and private hospitalizations for either alcoholism or PTSD or both.  

This should specifically include the private hospitalization in Alaska to which the Veteran and his wife testified.  They should be requested to execute and return the needed authorizations or releases to obtain such records.  Then, such records should be associated with the claim files.  

All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claim files. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).  

2.  The appropriate steps should be taken to obtain all VA records of treatment or evaluation of the Veteran for any condition since March 2010.  When obtained, those records must be associated with the record on appeal.  

3.  The RO should afford the Veteran a VA psychiatric examination.  The claim folders and a copy of this remand should be made available to and reviewed by the examiner prior to the examination.  The examination should include any tests or studies necessary for an accurate assessment.  

The claim folders must be made available to the examiner for review in conjunction with the examination.  All necessary tests and studies should be conducted in order to identify and describe the symptomatology attributable.  

The report of examination should contain a detailed account of all manifestations of the disability(ies) found to be present.  If there are found to be multiple psychiatric disorders, the examiner should reconcile the diagnoses and should specify which symptoms are associated with each of the disorder(s).  If certain symptomatology cannot be disassociated from one disorder or the other, it should be so specified.  The examiner should also comment on the extent to which the service-connected PTSD impairs the Veteran's occupational and social functioning.  The examiner is requested to assign a numerical code for the GAF score.   

4.  The Veteran is advised that failure to cooperate by reporting for scheduled examinations may result in the denial of the higher rating claim.  38 C.F.R. § 3.655 (2012).  

5.  The RO/AMC must provide the Veteran and his representative with appropriate notice required under the Veterans Claims Assistance Act of 2000 (VCAA) as to the claim for service connection for alcoholism.  

After undertaking any needed development as to the claim for service connection for alcoholism, to include any examination or opinion if needed, the RO/AMC must formally adjudicate the claim of service connection for alcoholism.  

If the claim for service connection for alcoholism is denied, the Veteran and his representative must be informed of how to appeal such denial.  The Veteran and his representative must be and hereby are informed that in order for the Board to have jurisdiction over a claim for service connection for alcoholism, an appeal must be initiated by the filing of an NOD, and after the issuance of an SOC the appeal must be perfected by filing a substantive appeal (VA Form 9 or equivalent).  

6.  Following the completion to the extent possible of the development requested above, the RO should readjudicate the claim for an initial rating in excess of 30 percent for PTSD.  

If service connection for alcoholism is granted, the rating assigned must include all impairment due to both PTSD and alcoholism.  On the other hand, if service connection for alcoholism is denied, a specific determination should be made as to what impairment is due to service-connected PTSD and what impairment, if any, is due to nonservice-connected alcoholism.  

If the claim for a higher initial rating remains denied, the Veteran and his representative should be provided a Supplemental SOC (SSOC) and afforded the appropriate period of time to response. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).  

